DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  “is branched reward of the recognition unit” should recite “is branched rearward of the recognition unit”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-6 and 8, 13-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US PG. No. 2001/0015309 to Ikuta (hereinafter Ikuta).
Regarding claim 1, Ikuta discloses a banknote handling apparatus (Figs. 1-2) comprising: a handling body (housing of safe 1 and money handling unit 2, Figs. 1a, 2, 3); a safe unit (safe unit 1; Fig. 2) adjacent to the handling body; a depositing unit (depositing part 8, Fig. 1-2) provided with a feeding mechanism (feeding means 10, Fig. 1-2) configured to feed banknotes placed therein one by one ([0048]), the depositing unit being provided in the handling body (Figs. 1-2); a recognition unit (discriminating part 12, Fig. 2; [0048]) which performs at least one of a counting process or a recognition process on the banknotes fed from the depositing unit; an internal storage unit (storage bins 39, Fig. 2) which stores the banknotes handled by the recognition unit, the internal storage unit being provided in the safe unit (Fig. 2); a dispensing unit (refunding part 9, Fig. 2) which dispenses the banknotes fed from the internal storage unit ([0093]-[0100]), the dispensing unit being provided in the handling body; an external stacking unit (temporary storage unit 13 is external to the safe unit in multiple embodiments, Fig. 1) which is separated from the handling body and the safe unit (Fig. 1-2), and is detachably attached to the handling body or the safe unit (via hinges, Figs. 1-2) at a position different from the depositing unit and the dispensing unit (Fig. 1-2); a transport unit (transfer passage 11 and 21-24, Fig. 1-2) which couples the depositing unit, the dispensing unit, the recognition unit, the internal storage unit, and the external stacking unit to each other; and a controller (controller 16, Fig. 2) which instructs the transport unit to transport the banknotes ([0046]-[0059]), wherein the external stacking unit has an opening thorough which the banknotes stacked in the external stacking unit pass, and the opening is connected to the transport unit with the external stacking unit attached to the handling body or the safe unit (Fig. 1-2).
Regarding claim 2, Ikuta discloses the opening of the external stacking unit is connected to the transport unit outside the safe unit (Fig. 2).
Regarding claim 3, Ikuta discloses the transport unit includes a transport path provided in the handling body and a branched path branched from the transport path, and the opening of the external stacking unit is connected to the branched path (Fig. 2).
Regarding claim 4, Ikuta discloses the branched path is branched rearward of the recognition unit in the transport path provided in the handling body (Fig. 2). Note: the term “rearward” (which is assumed to be the intended word limiting the claim) is not particularly defined relative to any reference point or direction.
Regarding claim 5, Ikuta discloses the branched path is branched from a part of the transport path provided in the handling body, the part connecting between the recognition unit and the dispensing unit (Fig. 2).  Note: the claim does not narrowly limit the connections rectied in Claims 3 and 5.  As the system is integral, each of the components is connected to each of the other of the components structurally and/or functionally.
Regarding claim 6, Ikuta discloses the transport unit includes a looped transport path, the recognition unit is disposed in the looped transport path, and the depositing unit, the dispensing unit, the internal storage unit, and the external stacking unit are connected to the looped transport path (Fig. 2).
Regarding claim 8, Ikuta discloses the external stacking unit has a plurality of stacking regions divided from each other (Fig. 2). Any volume may be arbitrarily divided into a plurality of regions.  The claim is not so specific as to exclude an arbitrary delineation.
Regarding claim 13, Ikuta discloses the controller transports, in a collecting process, the banknotes stored in the internal storage unit to the external stacking unit ([0093]-[0100]).
Regarding claim 14, Ikuta discloses the controller transports the banknotes fed from the internal storage unit and handled by the recognition unit to the external stacking unit ([0093]-[0100]). This claim could be served by clarifying that handling by the recognition is intended to be a step subsequent to feeding from the internal storage unit and preceding feeding to the external stacking unit.
Regarding claim 15, Ikuta discloses the controller controls the transport unit in either of a first mode for transporting the banknotes stored in the internal storage unit to a dispensing unit or a second mode for transporting the banknotes stored in the internal storage unit to the external stacking unit, and the first mode and the second mode are different from each other in banknote transport speed ([0093]-[0100]).
Note: The language of the claim as limiting the controller in “either of a first mode … or a second mode” is not interpreted as requiring a controller having both functionalities and operating under respective modes under difference conditions.  The claim could be amended to recite that the controller controls the transport unit if both a first mode for transporting bank notes and a second mode for transporting banknotes, and the controller would be functionally distinct from a controller operating in either of the two currently recites modes.


Claims 1 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Pat. 6,712,219 to Kobayashi (hereinafter Kobayashi).
Regarding claim 1, Kobayashi discloses a banknote handling apparatus (Figs. 1-4, 8) comprising: a handling body (body 1, Fig. 1); a safe unit (bill accommodation box 7 & 8, Fig. 1) adjacent to the handling body; a depositing unit (inlet 2, conveying path 3, taking-in portion 4, Fig. 1) provided with a feeding mechanism (conveying path 3 and take-in portion 4, Fig. 1) configured to feed banknotes placed therein one by one (“and taking-in portion 4 serves to separate bills, which have been conveyed together by the conveying path 3 from the inlet/outlet opening 2 at the time of receiving (deposit) or replenishment of bills, one by one by cooperative movement of the plurality of rollers, and convey the bills to a discriminating portion”; col. 3, ll. 11-22), the depositing unit being provided in the handling body (Fig. 1); a recognition unit (discriminating portion 5, Fig. 1) which performs at least one of a counting process or a recognition process on the banknotes fed from the depositing unit (col. 3, ll. 11-22); an internal .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7 and 10-12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikuta as applied to claim 1 above, and further in view of US Pat. No. 8,025,282 to Cognone et al. (hereinafter Cognone).
Regarding claim 7, Ikuta discloses the external stacking unit is detachably attached to the handling body (Fig. 2).
Ikuta discloses the claimed invention as cited above though does not explicitly disclose he external stacking unit is detachably attached to the handling body at a position behind the depositing unit and the dispensing unit.
Cognone discloses the external stacking unit (output 39, Fig. 1) is attached to the handling body at a position behind the depositing unit (input port 33, Fig. 2) and the dispensing unit (rejection port 43, Fig. 2).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to rearrange the position of ports as taught by Cognone with the system as disclosed by Ikuta.  The motivation would have been to provide more accessibility at a banking workstation in which a station work surface is not conducive to a vertical arrange such as in Ikuta (Fig. 1).  Further, the apparatus would operate in the same manner despite a rearrangement of these parts and therefore the claimed invention does not provide a nonobvious modification of prior art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) 
Regarding claim 10, Ikuta discloses the claimed invention as cited above though does not explicitly disclose the controller sorts banknotes into the stacking regions by kind of the banknotes.
Colgnone discloses the controller sorts banknotes into the stacking regions by kind of the banknotes (“mode of operation of the machine TCR 26 according to the invention, with respect to the deposit, is represented in FIG. 15. It is put in evidence that the automatic machine 26 can flexibly operate by diverting the banknotes of Cat 1(A) not recognized to the reject/unfit 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to sort banknotes by kind as taught by Cognone with the system as disclosed by Ikuta.  The motivation would have been to provide differentiate between dispensed banknotes and banknotes of differing problems (col. 9, ll. 14-24).
Regarding claim 11, Colgnone discloses the kind of the banknotes includes kinds of a fit note and an unfit note of the banknotes (“mode of operation of the machine TCR 26 according to the invention, with respect to the deposit, is represented in FIG. 15. It is put in evidence that the automatic machine 26 can flexibly operate by diverting the banknotes of Cat 1(A) not recognized to the reject/unfit port 43, while the banknotes Cat 2(A) false and Cat 3(A), suspected counterfeits can be diverted toward the output port 39 or toward the reject/unfit port 43”).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to sort banknotes by kind as taught by Cognone with the system as disclosed by Ikuta.  The motivation would have been to provide differentiate between dispensed banknotes and banknotes of differing problems (col. 9, ll. 14-24).
Regarding claim 12, Ikuta discloses the claimed invention as cited above though does not explicitly disclose the external stacking unit includes separated outlets for the respective stacking regions.
Colgnone discloses the external stacking unit includes separated outlets for the respective stacking regions (two stacking wheels 101l and 101r to port 39 and transport group 47 leading to port 43, Fig. 2).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide separated outlets for stacking regions as taught by Cognone .


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, taken alone or in combination with other references, neither teaches nor suggests the external stacking unit as limited in Claim 1 includes a divider which divides the external stacking unit into a plurality of stacking regions and changes capacities of the stacking regions by moving.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872